DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final Office action on the merits in response to Claims 1-7, 9, 11-18 as provided in the Amendment dated 12/11/2019.  Claims 1-7, 9, 11-18 are examined and pending.


Response to Amendment
The amendment filed on 12/11/2019 cancelled claims 8, 10.  No Claims were previously cancelled. No new claims are added. Claims 1, 4-7, 9, 11, 15 have been amended.  Therefore, claims 1-7, 9, 11-18 are pending and addressed below.           


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application filed in Japan on 6/16/2017, and a 371 of PCT/JP2018/022919 filed 6/15/2018.  




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021, 12/11/2019, 12/27/2021, and 12/3/2020 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9, 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-7, 9, 11-18) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human 

Independent claim 9 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 9, Steps 1-7 of, 
displaying content to an outside of a vehicle through an outside display provided on an exterior of the vehicle; 
acquiring an environment of the vehicle; and 
controlling the display of the content on the outside display on the basis of the acquired environment of the vehicle; 
communicating with ….      ; 
transmitting a content request for requesting the content to the…. ;

updating the corresponding information…………….; and the corresponding information is information for determining content to be displayed on the outside display and information in which the content is associated with a user of the vehicle or a driver of the vehicle.
    
fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation), and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, teaching…social activities) e.g., “displaying content….  on the outside display on the basis of corresponding information updated in response to the request of the requester and the environment of the vehicle acquired”. 

In addition, claim 1, steps 1-7 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/display content to the outside of a vehicle, can observe/obtain/collect an environment of the vehicle, can 

Further, Step 1, 2, 4-6, of (“displaying…”, “acquiring…”, “communicating…, “transmitting…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting/obtaining data and sending/transmitting/displaying data.  

Independent claim 9, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. The additional elements (a computer, a content server”) are rec8ited at a high level of generality.  Other than reciting “using a computer” in the preamble, nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, executing the programming instructions, couple of databases to store data, to receive/obtain/ transmit/send data over internet.  

There is no specificity regarding any technology, just broadly a content server.  The steps are mainly obtaining data, transmitting/displaying data, and updating data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer 

Independent claim 9 (step 2B):  
Accordingly, the claim recites an abstract idea(s) as pointed out above. The additional elements (a computer, a content server”) are rec8ited at a high level of generality, and 
do not add something of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.  The steps are mainly receiving data, transmitting /displaying data, updating data. Nothing in the claim element precludes the step from practically being performed in the mind, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

This component is merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0049, 0096], indicate a general-purpose computing device perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0049, 0096], the Specification demonstrates that the 


Independent claim 1 and 11:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1 and system claim 11 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 9.  

Further, the components (i.e. a system, a display, a vehicle) described in independent claims 1, 11, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/obtain/transmit/send/display information over communication network/internet does not impose any meaningful limit on the computer 

Dependent claims 2-7, and 12-18, are merely add further details of the abstract steps/elements recited in claim 1, and 11 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-7 and 12-18 are also non-statutory subject matter.

Viewed as a whole, the claims (1-7, 9, 11-18) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trest (US 2010/0036717), in view of Binion et al. (hereinafter, Binion, US 2015/0112800).

As per claim 1, 9, Trest discloses, a vehicle control system, and a method, comprising: 
an outside display provided on the exterior of a vehicle and configured to display content toward an outside of the vehicle (Fig. 1, [0045, The invention will now be described with reference to the preferred embodiment shown in FIG. 1, which is an elevational view of a system 10 for presenting dynamic advertising that is affixed to a car 5]); 
a vehicle environment acquirer configured to acquire an environment of the vehicle ([0070, For example, if car 5 were in a location in which it was known that a large population of French-speaking people reside or otherwise dwell, a text ad34 in storage device 30 that is in one language could, if necessary, be automatically processed by translator module 46 for conversion to French before being provided to video output device 12]); and a display controller configured to control display of the content on the outside display on the basis of the environment of the vehicle acquired by the vehicle environment acquirer ([0051, Programmable controller 16 regularly receives context data from one or more of user input device 18, identification device 20, location device 22 and server 26 through a network via communications link 24, as will be described. Programmable controller 16 may also receive additional advertisement items, updates of advertisement items, or configuration data in the same manner via communications link 24, and/or externally generated advertisement items, in addition to the context data. Programmable controller 16 may also dynamically generate text, images, video, audio, or other advertisement items. For example, directions and maps from a location of the advertising presentation device to the advertiser's nearest location and/or relevant event times could be presented, as will be described, 0068, For example, the information advertising a dinner special as shown on visual output device 12 in FIG. 1 is clearly time-sensitive, and would be presented only at or around dinner time, 0070, For example, if car 5 were in a location in which it was known that a large population of French-speaking people reside or otherwise dwell, a text ad34 in storage device 30 that is in one 
a communicator configured to perform communication with a content providing server ([0141, Furthermore, when two or more systems 10 are in close proximity, they may communicate to co-ordinate advertising and/or transfer advertisement items, travel data, and other information amongst themselves, 0070, For example, if car 5 were in a location in which it was known that a large population of French-speaking people reside or otherwise dwell, a text ad34 in storage device 30 that is in one language could, if necessary, be automatically processed by translator module 46 for conversion to French before being provided to video output device 12, 0056 Communications link 24 enables provision of updates to stored audio/video advertisement items 32 or 34, and/or configuration data 36, stored in storage device 30. Communications link 24 may be a cellular link, a radio, a satellite link, a wireless network (linked to fixed or mobile stations or otherwise implemented by some other means), or Some other type of communications device]); 
a requester configured to transmit a content request for requesting the content to the content providing server through the communicator ([0056, Communications link 24 enables provision of updates to stored audio/video advertisement items 32 or 34, and/or configuration data 36, stored in storage device 30. Communications link 24 may be a cellular link, a radio, a satellite link, a wireless network (linked to fixed or mobile stations or otherwise implemented by some other means), 0066, For example, the processor of controller 16 could instruct 

an updater, wherein the display controller is configured to display content acquired from the content providing server on the outside display on the basis of corresponding information updated in response to the request of the requester and the environment of the vehicle acquired by the vehicle environment acquirer ([0066, In another example, directions generated using location information from location device 22 to a second location could be added to an image file 34 of a map, 0070, For example, if car 5 were in a location in which it was known that a large population of French-speaking people reside or otherwise dwell, a text ad34 in storage device 30 that is in one language could, if necessary, be 
the updater is configured to update the corresponding information when the content is acquired from the content providing server, and the corresponding information is information for determining content to be displayed on the outside display and ([0066, In another example, directions generated using location information from location device 22 to a second location could be added to an image file 34 of a map. In yet another example, a text weather forecast obtained from server 26 based on location context data could be displayed over a pre-defined background in the form of an image file 32, 0142, System 10 will typically automatically update itself from a central server (such as server 26) using, for example, a cell phone data link…..System 10 addresses this concern by only updating its advertisement items infrequently from the central server (for example, every 2 days), while at other times obtaining advertisement items transferred from other systems 10 that are in close proximity using high-bandwidth WiFi or some other technology, thereby reducing the load on the server and reducing cellphone usage charges, 0091, Vehicle speed context data is determined in order to select or generate audio/video advertising of different lengths, so that if the vehicle is stopped in traffic, longer running audio/video advertising will be presented, and if the vehicle is moving rapidly, shorter-running audio/video advertising will be presented to give viewers the opportunity to see it in its entirety]), and 


information in which the content is associated with a user of the vehicle or a driver of the vehicle.

Binion teaches (Abstract, determining, via the one or more processors and based on the stored vehicle data, a habit or preference of a driver of the vehicle, and causing an advertisement to be selected based on the determined habit or preference, 0055, For example, the advertisement may be played over internet radio, or emailed to the driver for viewing at a later time. As one specific example, an advertisement for "Restaurant A" may be selected based on data (e.g., data generated by GPS subsystem 48) suggesting that vehicle 12 has often parked at locations known to correspond to restaurants of the same type as Restaurant A. Other examples are discussed below in connection with FIG. 11. In an alternative embodiment, the insurer's computer system 16 itself includes an advertisement selection unit (not shown in FIG. 1) that selects an advertisement targeted to the driver of vehicle 12 based on the determined habit or preference (e.g., for selecting an advertisement for an insurance product or service). For example, an advertisement for a particular insurance service or product may be selected based on data (e.g., data generated by external sensors 30, 32, data generated by subsystems 40, 42, 44, and/or 46, and/or data received by vehicle 12 from external sources using V2X technology) suggesting that the driver of vehicle 12 is a particularly safe, or particularly unsafe, driver, 0122, As discussed above in connection with FIG. 1, in some embodiments, advertising is targeted to particular drivers based on the determined habits or preferences of those drivers. FIG. 11 is a flow diagram of an 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trest’s method by including selecting an advertisement specifically targeted to the driver, as disclosed by Binion.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing in vehicles.


As per claim 2, Trest further discloses, wherein the vehicle environment acquirer derives a degree of attention on the vehicle ([0091, Vehicle speed context data is determined in order to select or generate audio/video advertising of different
lengths, so that if the vehicle is stopped in traffic, longer running audio/video advertising will be presented, and if the vehicle is moving rapidly, shorter-running audio/video advertising will be presented to give viewers the opportunity to see it in its entirety]), and the display controller is configured to display second content when the degree of attention exceeds a predetermined value after first content is displayed on the outside display ([0092, Viewer/listener response context data is used to select or generate audio/video advertising based on the responses of people who have viewed the static 


As per claim 3, 13, Trest further discloses, wherein the second content includes advertisement information ([0092, For example, a user could obtain more information about advertising being output, could obtain coupons pertaining to an advertiser (to
encourage the user to purchase the advertiser's product, for example), or obtain detailed driving directions and/or store hours to an advertiser's nearest location, 0093, Alternatively, advertising could present a survey as to which of two products viewers favor, and invite observers to call two different cell phone numbers to participate (to
entice observers to participate in the Survey, a reward Such as the possibility of winning a prize, or a discount on the advertiser's products, could be offered)]).


As per claim 4, Trest further discloses, however, Trest does not explicitly disclose, further comprising an automated driving controller configured to execute automated driving of the vehicle, wherein the automated driving controller is configured to control a speed of the vehicle in connection with the display of the content by the display controller.


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trest’s method by including selecting an advertisement specifically targeted to the driver, as disclosed by Binion.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing in vehicles.







(for example, every 15 seconds), location information of the car 5 is obtained from location device 22. The location information thus obtained, along with the dates and times at which the information was gathered (obtained from date/time unit 42), the speed of car 5, a unique code identifying car 5.information related to the presentation of the audio/video advertising (as examples, the number of times each audio/video advertisement item is output, the location of car 5 and time of day and date when each audio/video advertisement item is presented, etc.)).


As per claim 6, Trest further discloses,
wherein the display controller is configured to control the display of the content depending on a state of an occupant of the vehicle acquired by the vehicle environment acquirer ([0103, Person-based context data is used to select or generate advertising using identification device 20 to identify drivers and passengers of other vehicles, pedestrians, passers by, and other people. The audio/video advertising to present is then selected or generated based on the context data related to the identified person]).




wherein the vehicle environment acquirer is configured to monitor a line of sight of a person around the vehicle ([0103 Person-based context data is used to select or generate advertising using identification device 20 to identify drivers and passengers of other vehicles, pedestrians, passers by, and other people]), and 
the display controller is configured to change positions of objects included in the content on the basis of the line-of-sight direction of the person around the vehicle acquired by the vehicle environment acquirer ([0105, As another example, an interesting video clip could be presented in a corner of video output device 12 along with the audio/video advertising. As another example, presentation of audio/video advertising can be interspersed with weather reports. Such extra content would be provided to attract observers and keep their attention, thereby increasing exposure of the audio/video advertising…., 0103 Person-based context data is used to select or generate advertising using identification device 20 to identify drivers and passengers of other vehicles, pedestrians, passers by, and other people. The audio/video advertising to present is then selected or generated based on the context data related to the identified person]).


As per claim 11, Trest discloses a vehicle management system comprising: 
a content controller configured to control content displayable on an outside display provided on an exterior of a vehicle and displaying content toward an outside of the vehicle (Fig. 1, [0045, The invention will now be described with 
an acquirer configured to acquire environment information of the vehicle from the vehicle ([0070, For example, if car 5 were in a location in which it was known that a large population of French-speaking people reside or otherwise dwell, a text ad34 in storage device 30 that is in one language could, if necessary, be automatically processed by translator module 46 for conversion to French before being provided to video output device 12]); and a display controller configured to control display of the content on the outside display on the basis of the environment of the vehicle acquired by the vehicle environment acquirer ([0051, Programmable controller 16 regularly receives context data from one or more of user input device 18, identification device 20, location device 22 and server 26 through a network via communications link 24, as will be described. Programmable controller 16 may also receive additional advertisement items, updates of advertisement items, or configuration data in the same manner via communications link 24, and/or externally generated advertisement items, in addition to the context data. Programmable controller 16 may also dynamically generate text, images, video, audio, or other advertisement items. For example, directions and maps from a location of the advertising presentation device to the advertiser's nearest location and/or relevant event times could be presented, as will be described, 0068, For example, the information advertising a dinner special as shown on visual output device 12 in FIG. 1 is clearly time-sensitive, and would be presented only at or around dinner time, 0070, For example, if car 5 were in a 

However, Trest does not explicitly disclose, 
a referencer configured to refer to a corresponding relationship between a user of the vehicle or an operator of the vehicle and the content during travel of the vehicle, 
wherein the content controller is configured to permit use of the content on the basis of a reference result of the reference; and 
an updater, wherein the content controller is configured to permit use of the content on the basis of a reference result of the referencer and transmit the content or compartment information of the vehicle to an external terminal, and 
the updater is configured to update a corresponding relationship between the content and a user of the vehicle or an operator of the vehicle.

Binion teaches (Abstract, determining, via the one or more processors and based on the stored vehicle data, a habit or preference of a driver of the vehicle, and causing an advertisement to be selected based on the determined habit or preference, 0055, For example, the advertisement may be played over internet radio, or emailed to the driver for viewing at a later time. As one specific example, an advertisement for "Restaurant A" 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trest’s method by including selecting an advertisement specifically targeted to the driver, as disclosed by Binion.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior 


As per claim 12, Trest further discloses, 
wherein the acquirer is configured to acquire display content being displayed on the outside display and a degree of attention on the vehicle ([0091, Vehicle speed context data is determined in order to select or generate audio/video advertising of different
lengths, so that if the vehicle is stopped in traffic, longer running audio/video advertising will be presented, and if the vehicle is moving rapidly, shorter-running audio/video advertising will be presented to give viewers the opportunity to see it in its entirety]), and the vehicle management system comprises an updater configured to update the corresponding relationship between the user of the vehicle or the operator of the vehicle and the content ([0066, In another example, directions generated using location information from location device 22 to a second location could be added to an image file 34 of a map. In yet another example, a text weather forecast obtained from server 26 based on location context data could be displayed over a pre-defined background in the form of an image file 32, 0142, System 10 will typically automatically update itself from a central server (such as server 26) using, for example, a cell phone data link…..System 10 addresses this concern by only updating its advertisement items infrequently from the central server (for example, every 2 days), while at other times obtaining advertisement items transferred from other systems 10 that are in close proximity using high-bandwidth WiFi or some other technology, thereby reducing the load on the server 


As per claim 14, Trest further discloses, wherein the acquirer is configured to acquire information representing whether an automated driving controller of the vehicle is executing automated driving control and information on content display on the outside display of the vehicle, and 


Binion teaches (Fig. 11, [0013, FIG. 11 is a flow diagram of an example method of utilizing data indicative of location, route, and/or operation of a vehicle is used for targeted advertising purposes, 0023, In some embodiments, the braking subsystem 40, speed subsystem 42, steering subsystem 44, diagnostics subsystem 46, and/or a different subsystem not shown in FIG. 1 also generate(s) data indicating whether one or more automated driving systems are currently activated for vehicle 12. For example, the speed subsystem 42 may generate data indicating whether a conventional cruise control system is currently activated, and/or the braking subsystem 40 or steering subsystem 44 may generate data indicating whether assisted steering and/or assisted braking systems are currently activated. As other examples, a unit of onboard system 14 (e.g., diagnostics subsystem 46, or another unit not shown in FIG. 1) may generate data indicating whether vehicle 12 is in an automated transmission mode or a manual transmission mode, or whether the driving of vehicle 12 is currently subject to complete automated/machine control rather than manual (human) control,  0054, As another example, habit/preferences determination unit 86 may process any other data from vehicle 12, such as braking information from braking subsystem 40, velocity information speed subsystem 42, steering information from steering subsystem 44, automated versus human driving information from any of subsystems 40, 42, 44 and/or 46, and/or information obtained by vehicle 12 from external sources in order to determine other 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trest’s method by including selecting an advertisement specifically targeted to the driver, as disclosed by Binion.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing in vehicles.


As per claim 15, Trest further discloses,
wherein the indicator further requests change of the travel states or routes depending on the environment information of the vehicle acquired by the acquirer ([0032, Data analysis unit 54 may detect the accident or other event by processing the sensor and/or subsystem data. In one embodiment, for example, data analysis unit 54 detects an accident by processing data from speed subsystem 42 to identify a very sudden change 


As per claim 16, Trest further discloses,
wherein the referencer refers to the corresponding relationship between the content and the user of the vehicle or between the operator of the vehicle and the content depending on a state of an occupant of the vehicle acquired by the acquirer ([0101, 0101 d) Driver identification. Identification device 20 is used to identify the driver and/or passengers (if any) of the vehicle. This information can be used to personalize audio/video advertising,
0103, Person-based context data is used to select or generate advertising using identification device 20 to identify drivers and passengers of other vehicles, pedestrians, passers by, and other people. The audio/video advertising to present is then selected or generated based on the context data related to the identified person]).

wherein the acquirer is configured to acquire a line of sight of a person around the vehicle associated with content being displayed on the outside display and a position at which the content is displayed on the outside display as environment information of the vehicle ([0103 Person-based context data is used to select or generate advertising using identification device 20 to identify drivers and passengers of other vehicles, pedestrians, passers by, and other people,  0105 System 10 may be used to output information or other content that can be used to attract observers of advertising. For example, a news ticker displaying sports scores, stock information, breaking news, or other information obtained from storage device 30 and/or from a network via communications link 24 can be overlayed (by video effects unit 38) over audio/video advertising items being presented by Video output device 12. As another example, an interesting video clip could be presented in a corner of video output device 12 along with the audio/video advertising. As another example, presentation of audio/video advertising can be interspersed with weather reports. Such extra content would
be provided to attract observers and keep their attention, thereby increasing exposure of the audio/video advertising, 0106. In order to provide advertisers with valuable information related to the travel of car 5 presenting their advertising and therefore exposure of the advertising, periodically (for example, every 15 seconds), location information of the car 5 is obtained from location device 22. The location information thus obtained, along with the dates and times at which the information was gathered (obtained from date/time unit 42), the speed of car 5, a unique code identifying car 5.


However, Trest does not explicitly disclose, 
the vehicle management system comprises an updater configured to update a corresponding relationship between a user of the vehicle or an operator of the vehicle and the content on the basis of the acquired environment information.

Binion teaches (Abstract, determining, via the one or more processors and based on the stored vehicle data, a habit or preference of a driver of the vehicle, and causing an advertisement to be selected based on the determined habit or preference, 0055, For example, the advertisement may be played over internet radio, or emailed to the driver for viewing at a later time. As one specific example, an advertisement for "Restaurant A" may be selected based on data (e.g., data generated by GPS subsystem 48) suggesting that vehicle 12 has often parked at locations known to correspond to restaurants of the same type as Restaurant A. Other examples are discussed below in connection with FIG. 11. In an alternative embodiment, the insurer's computer system 16 itself includes an advertisement selection unit (not shown in FIG. 1) that selects an advertisement targeted to the driver of vehicle 12 based on the determined habit or preference (e.g., for selecting an advertisement for an insurance product or service). For example, an advertisement for a particular insurance service or product may be 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trest’s method by including selecting an advertisement specifically targeted to the driver, as disclosed by Binion.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing in vehicles.


As per claim 18, Trest further discloses, further comprising: 
a communicator configured to perform communication with a content providing server ([0141, Furthermore, when two or more systems 10 are in close proximity, 
a requester configured to cause the communicator to transmit a content request for requesting the content to the content providing server ([0056, Communications link 24 enables provision of updates to stored audio/video advertisement items 32 or 34, and/or configuration data 36, stored in storage device 30. Communications link 24 may be a cellular link, a radio, a satellite link, a wireless network (linked to fixed or mobile stations or otherwise implemented by some other means), 0066, For example, the processor of controller 16 could instruct video effects unit 38 to overlay a movie trailer advertisement item in the form of a video image file 32 retrieved by controller 16 from storage device 30 with a retrieved text ad 34 of related movie times. In another example, directions generated using location information from location device 22 to a second location 

However, Trest does not explicitly disclose, 
an updater configured to update a corresponding relationship between content acquired from the content providing server and the user of the vehicle or the operator of the vehicle during the travel of the vehicle according to a request from the requester.

Binion teaches (Abstract, determining, via the one or more processors and based on the stored vehicle data, a habit or preference of a driver of the vehicle, and causing an advertisement to be selected based on the determined habit or preference, 0055, For example, the advertisement may be played over internet radio, or emailed to the driver for viewing at a later time. As one specific example, an advertisement for "Restaurant A" may be selected based on data (e.g., data generated by GPS subsystem 48) suggesting that vehicle 12 has often parked at locations known to correspond to restaurants of the same type as Restaurant A. Other examples are discussed below in 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Trest’s method by including selecting an advertisement specifically targeted to the driver, as disclosed by Binion.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing in vehicles.


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Berquist (US Patent 7154383, disclosed a vehicle mountable mobile advertising system for displaying a plurality of advertising messages. The advertising system is protected from inclement weather by a protective enclosure. The protective enclosure is provided with at least one message viewing window. The advertising display is adapted to change a displayed message based upon detected motion of the vehicle),
Butts et al. (US 2015/0220991, displaying digital content on a transparent display proximate to a window of a display vehicle),
Moon (US Patent Pat. No. 6,545,596) discloses an advertising system including a mobile apparatus that determines location information and presents an advertisement based on the location information.
Cohen (US Patent 6060993), discloses a mobile display system that comprises one or more vehicles, e.g. taxis, buses, tractor-trailers, etc., equipped with externally viewable display panels and an on-board controller. The controller determines the vehicle location and drives the display to generate a publicly viewable message selected for viewing within Such location.
Cohen (US Patent 6,236,330), discloses a mobile display system that comprises one or more movable billboard displays, equipped with externally viewable display panels and a controller. The display is moved from location zone to location zone by a transporter which may comprise a person or a vehicle. The 
Froeberg (US Patent 6898517), discloses, discloses a method and system for dynamically targeting content (e.g., advertising) displayed by a moving vehicle according to the location and direction of travel of the vehicle. Multiple items of content are loaded onto the vehicle and updated at periodic intervals. Position information (such as Global Positioning System information) is used to determine the location and direction of travel of the vehicle.


					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681